Citation Nr: 0616337	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  02-20 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right leg 
shortening.  

2.  Entitlement to an initial increased rating, higher than 
10 percent, for spondylolisthesis with spondylolysis at L5-
S1, to include disc herniation at L3 and L4.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to June 
1995.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a October 2001 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  

In October 2001, the RO denied the following claims: 
entitlement to service connection for spina bifida occulta at 
L5; entitlement to service connection for right leg 
shortening; and entitlement to service connection for 
deviations of the cervical and thoracic spine at multiple 
levels.  The RO, however, granted the claim of entitlement to 
service connection for spondylolisthesis with spondylolysis 
at L5-S1 and assigned an initial 10 percent evaluation, 
effective March 30, 2001.  The veteran appealed the denial of 
the service connection claims and the assignment of the 
initial 10 percent disability rating.  

In August 2004, the veteran presented personal testimony at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  During the 
hearing, the veteran expressly withdrew the claim for 
entitlement to service connection for the cervical and 
thoracic spine, and he also submitted a written withdrawal of 
the claim in August 2004.  

This case was previously before the Board.  In February 2005, 
the Board denied the claims of entitlement to service 
connection for spina bifida occulta.  The Board noted that 
the veteran effectively withdrew the claim of entitlement to 
service connection for deviation of the cervical and thoracic 
spine.  

The issue of entitlement to service connection for disc 
herniation has been resolved.  In view of the medical 
findings contained in the May 2005 VA neurological 
examination report, the claim involving entitlement to 
service connection for disc herniation has been combined with 
the claim of entitlement to an initial increased rating for 
spondylolisthesis with spondylolysis at L5-S1.  In this 
regard, the issue is now more appropriately phrased as 
entitlement to an initial increased rating, higher than 10 
percent, for spondylolisthesis with spondylolysis at L5-S1, 
to include disc herniation at L3 and L4.  

In February 2005, the Board also remanded the claim of 
entitlement to service connection for right leg shortening 
and the claim of entitlement to an initial increased rating, 
higher than 10 percent, for spondylolisthesis with 
spondylolysis at L5-S1.  A review of the claims file 
demonstrates that the requested development has been 
accomplished.  


FINDINGS OF FACT

1.  The persuasive evidence of record demonstrates that the 
veteran does not currently suffer from a disability 
associated with shortening of the right leg, or any leg 
length discrepancy, which is related to his period of active 
service or to the service-connected spine disability of 
spondylolisthesis with spondylolysis at L5-S1, to include 
disc herniation of at L3 and L4.  

2.  The veteran's service-connected back disability is 
manifested by limitation of motion, and no objective findings 
of intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  A disability associated with right leg shortening was not 
incurred in or aggravated by the veteran's period of active 
service, nor is a disability associated with right leg 
shortening proximately due to or aggravated by the service-
connected spine disability of spondylolisthesis with 
spondylolysis at L5-S1, to include disc herniation of at L3-
and L4.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2005).  

2.  The criteria for entitlement to an initial rating in 
excess of 10 percent for the spine disability of 
spondylolisthesis with spondylolysis at L5-S1, to include 
disc herniation at L3-and L4, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.14, 4.71a, Diagnostic Codes 5292, 5293, 5295 (effective 
prior to September 26, 2003), Diagnostic Code 5293 (effective 
on September 23, 2002), and Diagnostic Codes 5235-5243, 
General Rating Formula for Disease and Injuries of the Spine 
(effective September 26, 2003) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in the his possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of entitlement to service connection 
for right leg shortening and entitlement to an initial 
increased rating for the service-connected spine disability, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating and/or effective 
date in the event that service connection is granted or in 
the event that a higher rating is assigned.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claims of entitlement to 
service connection for shortening of the right leg and 
entitlement to an initial rating in excess of 10 percent for 
the service-connected spine disability, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
correspondence that properly notified him of VCAA and VA's 
duty to assist in December 2003 and March 2005, subsequent to 
the RO's initial unfavorable decision.  

The December 2003 and March 2005 correspondence informed the 
veteran of what he should do in support of the claims, where 
to send the evidence, and what he should do if he had 
questions or needed assistance.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was also informed to 
essentially submit everything in his possession with regard 
to establishing evidence that is necessary to substantiate 
the claims.  

Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements in 
this case is harmless error.  Under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of the claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records, VA examination reports, VA medical treatment 
records, and non-VA medical records.  The veteran has not 
identified any additional evidence pertinent to the claims, 
which is not already associated with the claims file, and 
there are no additional available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The veteran essentially maintains that his right leg is 
shorter than the left leg.  He does not, however, expressly 
maintain that he incurred a disability associated with 
shortening of the right leg during his period of active 
service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310 (205).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service- 
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995)

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  

The Board carefully reviewed the copies of the veteran's 
service medical records.  The service enlistment examination, 
dated in July 1991, states that the veteran experienced tinea 
pedis of the feet.  Service medical records reveal that the 
veteran suffered a right ankle injury.  The medical records, 
dated in May 1995, show that the veteran suffered a right 
foot sprain and received treatment for the sprain.  The 
impression is stated as mild foot sprain.  These records do 
not expressly state, or otherwise indicate, that the veteran 
experienced shortening of the right leg.  The service 
separation examination, dated in May 1995, shows that the 
veteran wore a cast on the right foot for grade III sprain.  
There was no documentation at separation which indicated that 
the veteran suffered from a shortened right leg in service.  


The claims file consists of copies of the veteran's service 
medical records, dated from July 1991 to May 1995 (including 
a January 1995 medical record from Community Memorial 
Hospital); post-service medical records from T. M. K., M.D., 
dated from 1998 to 1999; records from the Social Security 
Administration (SSA); a medical statement from N. A, M.D., 
dated in September 2002; VA examinations, dated in May 2001 
and May 2005; medical records from St. Joseph's Mercy 
Hospital, dated in September 2001; medical records from North 
Oakland Medical Center, dated from August 2001 to August 
2002; and VA medical treatment records, dated through October 
2003.  

The aforementioned medical records primarily pertain to the 
veteran's service-connected spine disability, discussed in 
detail below; the records which are pertinent to the 
veteran's service connection claim include the April 1999 
medical record, the May 2001 VA examination report, and the 
May 2005 VA examination report.  A review of the claims file 
shows that there is no medical documentation of shortening of 
the right leg until April 1999.  The April 1999 Daily 
Progress and Procedural Note from the attending doctor, E. J. 
B., DC, shows objective findings of a 1/8 of an inch 
discrepancy in the leg length of the right leg which is 
described as being reflective of pelvic deficiency, leg 
length inequality, or reactive misalignment.  

The Daily Progress and Procedural Note also states that based 
on the results of the clinical evaluation of the spine and 
pelvic range, misalignment is apparent at the right lower 
cervical range and misalignment is detected at the right 
upper and middle thoracic spine.  The veteran's treatment 
included chiropractic spinal adjustment to correct decreases 
in misalignments in the pelvis.  

On VA examination, dated in May 2001, the examiner stated 
that the veteran's pelvis is symmetrical, without tilting.  
The examiner stated that an X-ray study of the thoracic spine 
revealed mild scoliosis and that the X-ray was otherwise 
normal.  A disability associated with shortening of the right 
leg was not diagnosed and there was no difference in leg 
length noted in the examination report.  

On VA examination, dated in May 2005, the examiner stated 
that the veteran's pelvis is symmetrical and that both limbs 
are equal in length.  At the conclusion of the examination 
report, the examiner stated that there was no evidence of any 
leg length discrepancy.  

In view of the foregoing evidence, the Board finds that the 
persuasive evidence does not demonstrate that the veteran is 
currently diagnosed as having a disability which is related 
to shortening of the right leg.  

The Board notes that the statement included in the April 1999 
Daily Progress and Procedural Note, which essentially states 
that the right leg is 1/8th of an inch shorter than the left 
leg, is in direct conflict with the findings of the May 2005 
VA examination report, which expressly states that both lower 
limbs are equal in length and that there is no leg length 
discrepancy.  As a reminder, the Board has the responsibility 
to assess the credibility and weight to be given to the 
medical evidence of record.  See Hayes v. Brown, 5 Vet. App. 
60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The Board finds that the April 1999 medical findings are not 
supported by the evidence of record and are inconsistent with 
the medical evidence dated subsequent to April 1999.  Note 
that there are no other medical records within the claims 
file that suggest that the veteran suffers from leg 
inequality or any discrepancy between the lengths of his 
legs.  

In contrast to the findings of the April 1999 medical 
findings, when the veteran underwent VA examination, dated in 
May 2001, there were no objective findings of any type of 
pelvic deficiency or a leg length inequality.  The pelvic is 
described as "symmetrical without any tilting."  Similarly, 
the May 2005 VA examination does not include such objective 
findings.  In that report, it is noted that both lower limbs 
are equal in length and that there is no leg length 
discrepancy.  

The Board also notes that in the April 1999 medical report, 
the examiner only stated that the "leg length measurement 
verifies the right leg to be 1/8 of an inch discrepant 
reflective of pelvic deficiency, leg length inequality, or 
reactive misalignment."  The examiner, however, did not 
provide an opinion indicating that the veteran suffers from 
leg length discrepancy which resulted in a disability which 
is related to the veteran's period of service or proximately 
due to or aggravated by the service-connected spine 
disability.  In fact, neither the April 1999 medical report 
nor the May 2001 and May 2005 VA examination reports conclude 
that any diagnosed disability related to right leg shortening 
or leg length inequality, is related to the veteran's period 
of active service or to the service-connected spine 
disability of spondylolisthesis with spondylolysis at L5-S1, 
to include disc herniation at L3-L4.  

The Board finds that the findings in the VA examination 
reports, when reviewed in conjunction with all of the 
evidence within the claims file, are more persuasive.  
Further, even if the Board determined that the April 1999 
medical record was more persuasive on the issue of whether 
the veteran suffers from right leg shortening, which it does 
not, the record still lacks evidence of the requisite nexus 
opinion which tends to link a current disability to the 
veteran's period of active service or to a service-connected 
disability.  

Consequently, in the absence of evidence which tends to 
demonstrate that the veteran suffers from a disability 
related to shortening of the right leg which is related to 
the veteran's period of active service, or to the service-
connected spine disability of spondylolisthesis with 
spondylolysis at L5-S1, to include disc herniation at L3-L4, 
the Board concludes that entitlement to service connection 
for right leg shortening is not warranted.  

As a final note, the Board thoroughly considered the 
veteran's assertion that he currently suffers from shortening 
of the right leg.  The veteran, however, as a lay person, is 
not competent to offer a medical diagnosis or to assert 
medical causation.  Consequently, the veteran's assertion 
lacks probative value.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for right leg shortening.  
38 U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Consequently, the claim must be denied.  

Entitlement to an Initial Increased Rating, Higher than 10 
Percent, for Spondylolisthesis with Spondylolysis at L5-S1, 
to Include Disc Herniation at L3 and L4

The veteran claims that he is entitled to a rating in excess 
of 10 percent for the service-connected spine disability of 
spondylolisthesis with spondylolysis at L5-S1, to include 
disc herniation at L3 and L4.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West , 12 Vet. App. at 126.  

The veteran's claim was received in March 2001.  The Board 
notes that the regulations for rating spine disabilities were 
changed, effective September 23, 2002 and September 26, 2003.  
The January 2006 Supplemental Statement of the Case informed 
the veteran of the regulatory changes.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated that retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, the amendments 
to the regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  Here, 
there is no such language in the amendments.  

Criteria for Evaluating the Spine--in Effect Prior to 
September 26, 2003

Under Diagnostic Code 5292, in pertinent part, the criteria 
provide that a 10 percent rating is assigned for slight 
limitation of motion of the lumbar spine.  A 20 percent 
disability rating is assigned for moderate limitation of 
motion of the lumbar spine.  The next higher rating of 40 
percent is warranted for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  

Under Diagnostic Code 5293, prior to the regulatory change in 
the criteria for evaluating disabilities of the spine that 
occurred on September 23, 2002, a 10 percent disability 
rating is assigned for mild intervertebral disc syndrome.  A 
20 percent rating is assigned for intervertebral disc 
syndrome with moderate recurrent attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent rating is assigned for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Criteria for Evaluating Intervertebral Disc Syndrome--
Effective on September 23, 2002 and September 26, 2003

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
have a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months and a 10 percent rating is assigned with the 
incapacitating episodes have a total duration of at least one 
week but less than two weeks during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  67 Fed. Reg. 54345 
(2002).

Effective from September 26, 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

Criteria for Evaluating the Spine--Effective on September 26, 
2003

On September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine became effective.  Under 
Diagnostic Codes 5235-5243, a 10 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine, 
greater than 60 degrees, but no greater than 85 degrees; or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The next higher rating of 40 
percent is warranted for forward flexion of the thoracolumbar 
spine of 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2005).  

The instant appeal stems from an initial grant of service 
connection for a spine disability, as such; the Board 
reviewed all of the evidence that was considered in granting 
the claim of entitlement to service connection for the spine 
disability and the assignment of the initial 10 percent 
rating to determine whether an initial rating, higher than 10 
percent, is warranted at any time during the appeal period.  
See Fenderson.  

The evidence demonstrates that the veteran's subjective 
complaints include muscle jerking and frequent shooting pain 
(See the April 1999 medical record from E. J. B., DC and the 
medical records from O'Dell Chiropractic Center, P.C., dated 
in January 2000).  

On VA examination, dated in May 2001, the notation pertaining 
to the veteran's medical history shows that the veteran 
sustained an injury to the lower back as he tried to pull a 
sheet off of the bed sometime in May 2001.  He related that 
he experienced acute sharp pain.  Following the incident, he 
began receiving treatment from a chiropractor.  

The physical examination, performed in May 2001, shows normal 
lordosis of the lower back.  There was no evidence of spasm 
or evidence of any step off deformity of the spine.  There 
was tenderness in the lumbosacral area.  The range of motion 
studies revealed that the veteran was able to extend the back 
from 0 to 30 degrees, he had flexion of the back from 0 to 50 
degrees, with pain from 0 to 50 degrees.  Right and left 
lateral flexion of the back was from 0 to 20 degrees, with 
complaint of pain, and rotation was from 0 to 20 degrees with 
complaint of pain at the end of motion.  

In terms of neurologic findings, both limbs were negative for 
any neurological deficiency.  The thoracic spine was 
straight, there was no tenderness of the paravertebral 
muscles, and muscle tone was satisfactory.  There was no 
spasm of the muscles.  

In pertinent part, the examiner stated that X-ray findings 
revealed mild scoliosis and that the X-ray study was 
otherwise normal; X-ray study also revealed grade 1 
spondylolisthesis, with spondylolysis at L5-S1.  The examiner 
stated that the veteran had a history of injury to the lower 
back with persistent pain and limitation of motion.  The 
veteran was diagnosed as having mild thoracic scoliosis, 
otherwise unremarkable, and grade I spondylolisthesis of L5-
S1, with spina bifida occulta at L5.  

The medical records from North Oakland Medical Center show 
that the veteran was diagnosed as having back pain and 
radiculopathy.  There was no range of motion studies reported 
in these records or any objective orthopedic or neurological 
findings of the spine that are consistent with the criteria 
for the next higher rating of 20 percent.  (See medical 
records from North Oakland Medical Center, dated from August 
2001 to August 2002.)  

The VA medical treatment records from the VA Medical Center 
in Michigan, dated through October 2003, shows that the 
veteran continued to have complaints of low back pain.  It is 
reported that the veteran had full range of motion in all 
joints.  The veteran was diagnosed as having reported back 
pain.  These records did not contain objective orthopedic or 
neurological findings of the spine that are consistent with 
the criteria for the next higher rating of 20 percent.  

On VA neurological examination, dated in May 2005, the 
examiner documented that the medical records were reviewed.  
The neurologic examination revealed normal muscle strength 
and symmetrical reflexes with the exception of the right knee 
jerk which is diminished.  The examiner related a diagnosis 
of spondylolisthesis, L5-S1, and herniated nucleus pulposus 
of the lumbar, L3 and L4 to the veteran's period of service.  

On physical examination of the veteran's spine, there was 
evidence of a normal lumbar lordosis.  The pelvis was noted 
as symmetrical.  There was evidence of good muscle tone, 
without any spasm.  There was no evidence of scoliosis or 
kyphosis.  The range of motion studies revealed extension 
from 0 to 30 degrees, with complaint of pain, flexion was 
from 0 to 80 degrees without any pain, right and left lateral 
flexion was from 0 to 25 degrees without any pain, and 
rotation was from 0 to 20 degrees without any pain.  There 
was no evidence of additional functional loss due to 
incoordination, weakness, fatigability, and/or pain on 
repetitive use.  

The examiner stated that the X-ray of the lumbosacral spine 
revealed grade 1 spondylolisthesis at L5-S1 level with 
spondylolysis, evidence of a mild degree of disc narrowing 
and sclerosis, and evidence of degenerative disc disease at 
the L4-L5 level.  The examiner diagnosed the veteran as 
having degenerative disc disease of the lumbosacral spine at 
the lower lumbar area and grade 1 spondylolisthesis at the 
L5-S1 level with degenerative changes at L5-S1.  

The examiner concluded the examination report by describing 
the severity of the veteran's lumbar spine disability as 
moderate and stating that there was very little functional 
limitation of use of the lower back.  The examiner described 
the impact of the veteran's ability to perform substantial 
gainful employment as minimal.  The examiner also stated that 
there was no evidence of muscle spasm or atrophy, and there 
was no neurological involvement in the lower limbs.  The 
examiner reiterated that there were no manifestations of 
excess fatigability, incoordination, and/or functional loss 
on repetitive use.  

In the veteran's case, the determinative issue is whether the 
disability of spondylolisthesis with spondylolysis at L5-S1, 
to include disc herniation at L3 and L4, is manifested by 
symptoms that are consistent with the criteria for the next 
higher rating of 20 percent, under the old or the new revised 
criteria that pertain to evaluating disabilities of the 
spine.  The Board notes, however, that application of the 
newer regulations can be no earlier than the effective date 
of the change.  

The service-connected spine disability of spondylolisthesis 
with spondylolysis at L5-S1, to include disc herniation at L3 
and L4, is initially evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5099-5010.  With regard to hyphenated 
Diagnostic Codes, 38 C.F.R. § 4.27 provides that hyphenated 
Diagnostic Codes are used when a rating under one Diagnostic 
Code requires the use of an additional Diagnostic Code to 
identify the basis for the evaluation assigned.  Note that 
under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings is rated as degenerative 
arthritis.  

During the Travel Board hearing in August 2004, the veteran, 
through his representative, argued that Diagnostic Codes 
5299-5293 are more appropriate for evaluating the veteran's 
spine disability.  The Board considered Diagnostic Codes 
5292, 5293, 5295 and the new revised criteria found in the 
General Rating Formula for Diseases and Injury of the Spine 
to determine whether the veteran's spine disability is 
manifested by symptoms that meet the criteria for the next 
higher rating of 20 percent.  

In order to assign the next higher rating of 20 percent under 
Diagnostic Code 5292, Limitation of Motion of the Lumbar 
Spine, the evidence must show that the spine disability is 
manifested by symptoms that demonstrate moderate limitation 
of motion.  In view of the range of motion studies listed in 
detail above, in conjunction with all of the pertinent 
evidence of record, the Board finds that the veteran does not 
suffer from moderate limitation of motion of the lumbar 
spine.  

The Board realizes that the May 2001 range of motion findings 
indicated a more severe limitation of motion on flexion of 
the back than the May 2005 range of motion findings.  The 
Board also realizes that the examiner in May 2005 described 
the severity of the veteran's spine disability as moderate.  
However, the range of motion findings actually revealed near 
normal range of motion in May 2005, and the examiner later 
stated that the veteran manifested essentially satisfactory 
range of motion without complaint.  Therefore, the Board 
concludes that the service-connected disability of 
spondylolisthesis with spondylolysis at L5-S1, to include 
disc herniation at L3 and L4, is not manifested by symptoms 
that meet the criteria for the next higher rating of 20 
percent under Diagnostic Code 5292.  

In order to assign the next higher rating of 20 percent under 
Diagnostic Code 5295, Lumbosacral Strain, the evidence must 
show that the veteran suffers from symptoms consistent with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  There are no 
objective findings which indicate that the veteran 
experiences muscle spasms.  In fact, during VA examinations, 
dated in May 2001 and May 2005, the examiner expressly stated 
that the veteran did not have muscle spasm.  Therefore, the 
Board concludes that the service-connected disability of 
spondylolisthesis with spondylolysis at L5-S1, to include 
disc herniation at L3 and L4, is not manifested by symptoms 
that meet the criteria for the next higher rating of 20 
percent under Diagnostic Code 5295.  

In order to assign the next higher rating of 20 percent under 
the new revised rating criteria, the evidence dated 
subsequent to the regulatory change must demonstrate that the 
veteran is able to flex the thoracolumbar spine greater than 
30 degrees, but not greater than 60 degrees.  The only range 
of motion studies associated with the claims file subsequent 
to the September 26, 2003 regulatory change is contained in 
the May 2005 examination report.  In May 2005, the veteran 
was able to flex the back from 0 to 80 degrees.  In view of 
the foregoing, clearly, the evidence shows that the veteran 
is able to flex the thoracolumbar spine greater than 60 
degrees.  Therefore, the Board concludes that the service-
connected disability of spondylolisthesis with spondylolysis 
at L5-S1, to include disc herniation at L3 and L4, is not 
manifested by symptoms that meet the criteria for the next 
higher rating of 20 percent under Diagnostic Codes 5235 to 
5242.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2005).  

The Board also considered the extent to which the veteran's 
spine disability is manifested by symptoms that are 
consistent with the criteria for the next higher rating under 
Diagnostic Code 5293, Intervertebral Disc Syndrome.  Prior to 
the regulatory change on September 23, 2002, a 20 percent 
rating is assigned for intervertebral disc syndrome with 
moderate recurrent attacks.  In May 2001, the veteran's limbs 
were noted as being negative for any neurological deficiency.  
While there are notations of back pain and radiculopathy, 
there are no objective findings of neurological impairment 
which is consistent with the criteria for the next higher 
rating of 20 percent.  (See the medical records from North 
Oakland Medical Center, dated from August 2001 to August 
2002.)  

The Board also notes that there is no evidence which tends to 
show that the veteran specifically experienced intervertebral 
disc syndrome with moderate recurrent attacks.  The Board 
observes that the evidence shows that the severity of the 
veteran's spine disability was in fact described as moderate 
in May 2005.  It is also noted, however, that the veteran 
does not have any neurological impairment in the lower limbs; 
there was also no evidence of muscle spasm.  There is no 
evidence to suggest that the veteran experienced symptoms 
consistent with intervertebral disc syndrome. Therefore, the 
Board concludes that the service-connected disability of 
spondylolisthesis with spondylolysis at L5-S1, to include 
disc herniation at L3 and L4, is not manifested by symptoms 
that meet the criteria for the next higher rating of 20 
percent under Diagnostic Code 5293 (effective prior to 
September 23, 2002).  

The Board also considered whether the veteran's symptoms meet 
the criteria for the next higher rating of 20 percent under 
Diagnostic Code 5293 (effective beginning September 23, 2002) 
and Diagnostic Code 5243 (effective beginning September 26, 
2003).  The complete criteria are stated in detail above.  

In view of the objective medical findings and after review of 
the Diagnostic Codes that pertain to neurological disorders, 
the Board concludes that the veteran's degenerative disc 
disease does not produce neurological symptoms, which are 
compensable under any potentially applicable Diagnostic Code.  
38 C.F.R. § 4.124a (2005).  The Board observes that the 
veteran's chronic orthopedic manifestation is essentially 
limitation of motion of the lumbar spine, as discussed in 
detail above.  The neurological manifestations include 
findings of diminished right-knee jerk.  There have been no 
complaints or reports of bowel or bladder changes.  

When the Board combines the veteran's orthopedic impairment 
(10 percent based on limitation of motion) with the veteran's 
neurological impairment (0 percent), a combined rating higher 
than 10 percent does not result.  38 C.F.R. §§ 4.25, 4.71a, 
Diagnostic Codes 5293 (2002).  Based on the foregoing 
evidence, as it pertains to degenerative disc disease of the 
lumbar spine, the Board concludes that entitlement to the 
next higher rating of 20 percent is not warranted under 
Diagnostic Code 5293 (effective beginning September 23, 
2002).  

Note that the medical records are also completely negative 
for evidence which demonstrates that the veteran suffers from 
incapacitating episodes.  In view of the foregoing criteria 
for evaluating intervertebral disc syndrome, effective 
September 23, 2002 and September 26, 2003, the Board 
determines that the evidence does not demonstrate that the 
service-connected spine disability is manifested by symptoms 
that meet the criteria for the next higher rating of 20 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5293 and 5243 
(2002) (2005).  

As a final note, the Board considered the extent to which the 
veteran experiences functional loss, due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use).  
Considering the foregoing evidence in light of the entire 
medical record, to include the express findings noted in the 
May 2005 examination report, the Board concludes that the 
evidence does not show pain on use or during flare-ups, which 
results in such additional functional impairment that would 
warrant an increased rating, higher than 10 percent, for the 
spine disability of spondylolisthesis with spondylolysis at 
L5-S1, to include disc herniation at L3 and L4.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

After careful review of the foregoing records, the Board 
concludes that the service-connected disability of 
spondylolisthesis with spondylolysis at L5-S1, to include 
disc herniation at L3 and L4, is not manifested by symptoms 
that are consistent with the criteria for the next higher 
rating of 20 percent under either the old or the new revised 
criteria that pertain to disabilities of the spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295, and 
5235 to 5243 (2002) (2005).  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an initial increased rating, higher than 10 
percent, for the spine disability of spondylolisthesis with 
spondylolysis at L5-S1, to include disc herniation at L3 and 
L4.  38 U.S.C.A. § 1110 (West 2002).  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, 
the claim is denied.  


ORDER

Entitlement to service connection for right leg shortening is 
denied.  

Entitlement to an initial increased rating, higher than 10 
percent, for spondylolisthesis with spondylolysis at L5-S1, 
to include disc herniation at L3 and L4, is denied.  


____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


